 1

 2

 3

 4

 5

 6

 7

 8                   UNITED STATES DISTRICT COURT
 9                  EASTERN DISTRICT OF CALIFORNIA
10   LANZELL SMITH, individually, and on Case No.: 2:20-cv-01539-MCE-DB
11   behalf of other members of the general
     public similarly situated;             Hon. Morrison C. England, Jr.
12                                          Courtroom 7
13                Plaintiff,
                                            ORDER GRANTING REMAND
14         v.
15
     AMERICAN CAMPUS                     Complaint Filed: June 18, 2020
16   COMMUNITIES SERVICES, INC., a       Removal Filed: July 31, 2020
17   Delaware corporation; and DOES 1    Trial Date:     None Set
     through 100, inclusive;
18

19             Defendants.

20

21

22

23

24

25

26

27

28

                                    ORDER
 1         Upon consideration of the Parties’ Stipulation, and good cause appearing, it
 2   is hereby ordered that this action be REMANDED to the Superior Court of
 3   California, County of Sacramento. All dates on calendar are hereby vacated. Each
 4   party shall bear their own costs and attorneys’ fees incurred in connection with the
 5   removal and subsequent remand of this action and other proceedings in this Court.
 6         IT IS SO ORDERED.
 7   Dated: June 29, 2021
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           ORDER
